Case o-2U0-/lof/-reg VOC Ll/o Filed O4/ls/el centered O04/Lloizi OFio0i00

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

x
In Re: Chapter 7
Diamond Finance Co., Inc., Case No. 820-71877-A736
Debtor.
Xx
Marc A. Pergament, Chapter 7 Trustee of the Adv. Proc. No.
Estate of Diamond Finance Co., Inc.,
Plaintiff, Complaint

- against -
Joseph Dinoia, Jr., as Trustee of the Joseph Dinoia,
Jr. Trust Fund, and John Dinoia, as Trustee of the
John Dinoia Trust Fund,

Defendants.

x

 

Marc A. Pergament, Chapter 7 Trustee (“Trustee” or “Plaintiff’) of the Estate of
Diamond Finance Co., Inc. (“Debtor”), by his attorneys, Weinberg, Gross & Pergament LLP, as and
for his Complaint herein, respectfully alleges and represents to this Court as follows:

1. This action arises under 11 U.S.C. §§ 541, 544, 547 and 550, Rules 6009 and
7001 of the Federal Rules of Bankruptcy Procedure and § 270 et seq. of the New York Debtor and
Creditor Law (“DCL”).

2. This Court has jurisdiction pursuant to 28 U.S.C. §§ 157 and 1334 as this
action arose in and under the Debtor’s pending Chapter 7 case.

3. Venue is proper in this district pursuant to 28 U.S.C. § 1409(a).

4. This complaint is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).
Case o-2U0-/lof/-reg VOC Ll/o Filed O4/ls/el centered O04/Lloizi OFio0i00

5. This is an action for money damages and for the avoidance and recovery of
preferential transfers.

6. On or about April 14, 2020, an involuntary petition under Chapter 7 of the
Bankruptcy Code was filed against the Debtor (“Petition Date”).

7. On or about May 20, 2020, an Order for relief was entered.

8. On or about May 20, 2020, Plaintiff became Interim Trustee and subsequently
qualified as the permanent Trustee.

THE PARTIES

9. Plaintiff is the Chapter 7 Trustee of the Debtor’s Estate.

10. Upon information and belief, prior to the Petition Date, the Debtor purportedly
conducted a subprime lending business through a sales finance license issued by the New York State
Department of Financial Services (“DFS”), whereby the Debtor would make sub-prime loans to
consumers so they could purchase used automobiles.

11. Robert Diamond was the Debtor’s President, CEO and sole shareholder.

12. Upon information and belief, at all relevant times herein, Defendant Joseph
Dinoia, Jr., as Trustee of the Joseph Dinoia Jr. Trust Fund (“Joseph”) was an individual residing
at 7535 Spatterbock Drive, Boynton Beach, Florida 33437 and/or 777 NE 4th Street, Fort
Lauderdale, New York 33304.

13. Upon information and belief, Defendant John Dinoia, as Trustee of the John
Dinoia Trust Fund (“John”), was an individual residing at 15 Yellowstone Drive, West Nyack, New
York 10994.

14. Defendant Joseph and Defendant John may be referred to herein collectively

as “Defendants.”
Case o-2U0-/lof/-reg VOC Ll/o Filed O4/ls/el centered O04/Lloizi OFio0i00

BACKGROUND - THE PONZI SCHEME

15. | Upon information and belief, by 2013, the Debtor’s business was failing.

16. As of June 30, 2013, the DFS rated the Debtor’s financial condition as
“marginal,” citing falling revenue, continued unprofitability, insufficient liquidity and a heavy debt
load.

17. Upon information and belief, instead of seeking to turn the Debtor’s
business around, Robert Diamond decided to use the Debtor as a vehicle for a Ponzi scheme.

18. Over the next seven (7} years, the Debtor’s debts grew, while revenues
shrunk to a nominal level and losses mounted.

19. Notwithstanding the Debtor’s insolvency, throughout this period, Robert
Diamond maintained the facade that the Debtor was a bona fide business.

20. | Upon information and belief, Robert Diamond advised Investors,' including
the Defendant, that their funds would be used for subprime loans that would generate high returns.

21.  Inreality, the new money being raised by the Debtor was used to pay earlier
Investors.

22. By early 2020, the Debtor owed more than $9 million to investors, an
increase of more than $5 million from its debt in 2014.

23. The Ponzi scheme was designed to enrich Robert Diamond, his family,

friends and other businesses to the detriment of the Investors.

 

! For purposes of this Complaint, the term “Investors” shall be used to denote those individuals and entities that
provided funds to the Debtor in exchange for a promised return, typically evidenced by a promissory note executed
by Robert Diamond on behalf of the Debtor.
Case o-2U0-/lof/-reg VOC Ll/o Filed O4/ls/el centered O04/Lloizi OFio0i00

24. During the ninety (90) day period preceding the Petition Date (the
“Preference Period”), the Debtor transferred Ponzi Scheme proceeds in the sum of $78,579.54

(“Joseph Preferential Transfers”) to Defendant Joseph as follows:

Date Amount Check No.
1/21/2020 $5,000.00 44116
2/3/2020 $6,822.92 44143
2/3/2020 $10,000.00 44138
2/10/2020 $5,000.00 44156
2/10/2020 $10,000.00 44155
2/20/2020 $5,000.00 44194
3/2/2020 $6,756.62 44225
3/2/2020 $10,000,00 44221
3/10/2020 $5,000.00 44234
3/10/2020 $10,000.00 44233
3/20/2020 $5,000.00 44296

25.

Date Amount Check No.
1/27/2020 5,000.00 44117
2/18/2020 5,000.00 44157
2/18/2020 6,822.92 44144
2/20/2020 5,000.00 44195
3/2/2020 6,765.62 44226
3/18/2020 5,000.00 44235

During the ninety (90) day period preceding the Petition Date (the
“Preference Period”), the Debtor transferred Ponzi Scheme proceeds in the sum of $33,588.54

(“John Preferential Transfers”) to Defendant John as follows:

26. The Debtor was insolvent at all times during the Preference Period.

 

2 The Joseph Preferential Transfers and the John Preferential Transfers may be referred to herein collectively as the
“Preferential Transfers.”
Case o-2U0-/lof/-reg VOC Ll/o Filed O4/ls/el centered O04/Lloizi OFio0i00

27. The Preferential Transfers diminished the assets of the Debtor’s Bankruptcy
Estate.

28. Prior to commencing this action, Plaintiff informed Defendants that the
Preferential Transfers were assets of this Chapter 7 Bankruptcy Estate and demanded that
Defendant return the Preferential Transfers to Plaintiff in order to avoid commencement of an
adversary proceeding against it.

29. Defendants have failed to return the Preferential Transfers to Plaintiff.

AS AND FOR A FIRST CLAIM FOR RELIEF

30. Plaintiff repeats and realleges each and every allegation contained in
Paragraphs “1” through “29” of this Complaint as if more fully set forth at length herein,

31. The Debtor made the Joseph Preferential Transfers to Defendant Joseph
during the Preference Period.

32, The Joseph Preferential Transfers were made to or for the benefit of
Defendant Joseph who was a creditor of the Debtor.

33, The Joseph Preferential Transfers were for, or on account of, antecedent
debts owed by the Debtor to Defendant Joseph before such transfers were made.

34, The Joseph Preferential Transfers were made while the Debtor was
insolvent.

35. The Joseph Preferential Transfers enabled Defendant Joseph to receive
more than be would have received under Chapter 7 of the Bankruptcy Code had the Joseph
Preferential Transfers not been made.

36. Plaintiff is entitled to avoid the Joseph Preferential Transfers pursuant to

Section 547(b) of the Bankruptcy Code.
Case o-2U0-/lof/-reg VOC Ll/o Filed O4/ls/el centered O04/Lloizi OFio0i00

AS AND FOR A SECOND CLAIM FOR RELIEF

37. Plaintiff repeats and realleges each and every allegation contained in
Paragraphs “1” through “36” of this Complaint as if more fully set forth at length herein.

38. The Debtor made the John Preferential Transfers to Defendant John during
the Preference Period.

39. The John Preferential Transfers were made to or for the benefit of
Defendant John who was a creditor of the Debtor.

40. The John Preferential Transfers were for, or on account of, antecedent debts
owed by the Debtor to Defendant John before such transfers were made.

Al. The John Preferential Transfers were made while the Debtor was insolvent.

42. The Joseph Preferential Transfers enabled Defendant John to receive more
than he would have received under Chapter 7 of the Bankruptcy Code had the John Preferential
Transfers not been made.

43. Plaintiff is entitled to avoid the John Preferential Transfers pursuant to
Section 547(b) of the Bankruptcy Code.

AS AND FOR A THIRD CLAIM FOR RELIEF

44, _— Plaintiff repeats and realleges each and every allegation contained in
Paragraphs “1” through “43” of this Complaint as if more fully set forth at length herein.

45. Plaintiff is entitled to avoid the Joseph Preferential Transfers pursuant to 11
U.S.C, § 547(b).

46. | Upon information and belief, Defendant Joseph was the initial transferee of

the Joseph Preferential Transfers.
Case o-2U0-/lof/-reg VOC Ll/o Filed O4/ls/el centered O04/Lloizi OFio0i00

47, Pursuant to 11 U.S.C. § 550(a), Plaintiff is entitled to recover the Joseph

Preferential Transfers from Joseph in the sum of $78,579.54, plus interest from March 20, 2020.
AS AND FOR A FOURTH CLAIM FOR RELIEF

48, Plaintiff repeats and realleges each and every allegation contamed in
Paragraphs “1” through “47” of this Complaint as if more fully set forth at length herein.

49. Plaintiff is entitled to avoid the John Preferential Transfers pursuant to 11
U.S.C. § 547(b).

50. Upon information and belief, Defendant John was the initial transferee of
the John Preferential Transfers.

51. ‘Pursuant to 11 U.S.C. § 550(a), Plaintiff is entitled to recover the John
Preferential Transfers from John in the sum of $33,588.54, plus interest from March 18, 2020.

AS AND FOR A FIFTH CLAIM FOR RELIEF

52. Plaintiff repeats and realleges each and every allegation contained in
Paragraphs “1” through “51” of this Complaint as if more fully set forth at length herein.

53. Defendant Joseph is an individual from whom property is recoverable under
11 U.S.C. § 550.

54. Defendant Joseph is the transferee of the Joseph Preferential Transfers.

55. The Joseph Preferential Transfers are avoidable under 11 U.S.C. § 547.

56, Defendant Joseph has not paid the Joseph Preferential Transfers or an
amount equal to the Joseph Preferential Transfers to Plaintiff for which Defendant Joseph is liable

under 11 U.S.C. § 550.
Case o-2U0-/lof/-reg VOC Ll/o Filed O4/ls/el centered O04/Lloizi OFio0i00

57. Pursuant to 11 U.S.C. § 502(d), any and all claims of Defendant Joseph,
and/or his assignee(s), against the Debtor’s Estate must be disallowed until such time as Defendant
Joseph pays to Plaintiff an amount equal to the aggregate amount of the Joseph Preferential
Transfers in the sum of $78,579.54, plus interest from March 20, 2020.

AS AND FOR A SIXTH CLAIM FOR RELIEF

58. Plaintiff repeats and realleges each and every allegation contained in
Paragraphs “1” through “57” of this Complaint as if more fully set forth at length herein.

59. Defendant John is an individual from whom property is recoverable under
11 U.S.C. § 550.

60. Defendant John is the transferee of the John Preferential Transfers.

61. The John Preferential Transfers are avoidable under 11 U.S.C. § 547.

62. Defendant John has not paid the John Preferential Transfers or an amount
equal to the John Preferential Transfers to Plaintiff for which Defendant John is liable under 11
U.S.C. § 550.

63. Pursuant to 11 U.S.C. § 502(d), any and all claims of Defendant John and/or
his assignee(s), against the Debtor’s Estate must be disallowed until such time as Defendant John
pays to Plaintiff an amount equal to the aggregate amount of the John Preferential Transfers in the
sum of $33,588.54, plus interest from March 18, 2020.

WHEREFORE, Plaintiff Marc A. Pergament, Chapter 7 Trustee of the Estate of
Diamond Finance Co. Inc., respectfully requests that this Honorable Court enter judgment against

Defendants Joseph Dinoia and John Dinoia as follows:
Case o-2U0-/lof/-reg VOC Ll/o Filed O4/ls/el centered O04/Lloizi OFio0i00

1, As to the First Claim for Relief against Joseph Dinoia, avoiding the Joseph
Preferential Transfers pursuant to 11 U.S.C. § 547(b) in the sum of
$78,579.54;

2. As to the Second Claim for Relief against John Dinoia, avoiding the John
Preferential ‘Transfers pursuant to 11 U.S.C. § 547(b) in the sum of
$33,588.54;

3. As to the Third Claim for Relief, authorizing the Plaintiff to recover the
Joseph Preferential Transfers in the sum of $78,579.54 from Defendant
Joseph pursuant to 11 U.S.C. § 550;

4, As to the Fourth Claim for Relief, authorizing the Plaintiff to recover the
John Preferential Transfers in the sum of $33,588.54 from Defendant John
pursuant to 11 U.S.C. § 550;

5. As to the Fifth Claim for Relief, disallowing any claims held by Defendant
Joseph and/or his assignee(s) until Defendant Joseph satisfies the judgment
in accordance with 11 U.S.C. § 502 (d); and/or reconsidering and
disallowing any claims held by Defendant Joseph and/or his assignec(s)
until Defendant Joseph satisfies the judgment in accordance with 11 US.C,
§ 502 (j);

6. As to the Sixth Claim for Relief, disallowing any claims held by Defendant
John and/or his assignee(s) until Defendant John satisfies the judgment in
accordance with 11 U.S.C. § 502 (d); and/or reconsidering and disallowing
any claims held by Defendant John and/or his assignee(s) until Defendant

John satisfies the judgment in accordance with 11 U.S.C. § 502 (j);
Case o-2U0-/lof/-reg VOC Ll/o Filed O4/ls/el centered O04/Lloizi OFio0i00

7. Awarding pre-judgment interest at the maximum legal rate from the date of
each of the Preferential Transfers to the date of the judgment entered herein;

8. Awarding Plaintiff the costs of this proceeding;

9. Granting such other and further relief as this Court deems just and proper.

Dated: Garden City, New York
April 13, 2021

Weinberg, Gross & Pergament LLP

Attorneys for Plaintiff, Marc A. Pergament,

Chapter 7 Trustee of the Estate of Diamond Finance
Co., Inc.

By: /s/ Mare A, Pergament
Marc A, Pergament
400 Garden City Plaza, Suite 403
Garden City, New York 11530
Phone: (516) 877-2424
Email: mpergament@weplaw.com

 

10
